Citation Nr: 0505451	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for migraine 
headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision granted service connection for 
migraine headaches and assigned an initial noncompensable 
rating.  A November 2002 decision increased the veteran's 
initial rating for migraine headaches to 30 percent.  A 
September 2003 decision by a decision review officer granted 
an initial rating of 50 percent for migraine headache 
disorder.


FINDINGS OF FACT

1.  The veteran requested an initial rating of 50 percent for 
her migraine headache disorder, which is noted to be the 
maximum rating assignable under the applicable schedular 
criteria.

2.  A September 2003 decision by a decision review officer 
granted the benefit sought by the veteran on appeal.


CONCLUSION OF LAW

The appeal for entitlement to an increased initial rating for 
migraine headaches fails to allege specific error of fact or 
law.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 38 
C.F.R. §§ 19.4, 20.101, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  In a July 
2003 statement, the veteran requested a rating of 50 percent 
for her service-connected migraine headaches.  In a September 
2003 decision by a decision review officer, an initial rating 
of 50 percent for migraine headaches was granted.  Hence 
there remain no allegations of errors of fact or law for 
appellate consideration.  Stated otherwise, there is no 
"justiciable case or controversy" before the Board.  
Accordingly, the Board does not have jurisdiction to review 
the matter on appeal and the issue is dismissed without 
prejudice.


ORDER

The appeal for entitlement to an increased initial rating for 
migraine headaches, currently evaluated as 50 percent 
disabling, is dismissed.



	                       
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


